UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7437



ERNEST WILLIAMS,

                                           Petitioner - Appellant,

          versus


LAURIE BESSINGER, Warden; CHARLES M. CONDON,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   David C. Norton, District Judge.
(CA-95-1688-3-18BC)


Submitted:   June 16, 1998                 Decided:   July 22, 1998


Before WILKINS and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ernest Williams, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Williams, a South Carolina inmate, seeks to appeal the

district court’s order granting summary judgment in favor of Re-

spondents in his petition filed pursuant to 28 U.S.C. § 2254 (1994)

(current version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998)).

The district court also denied Williams’s motions seeking appoint-

ment of counsel and an enlargement of time. We have reviewed the

record and the district court’s opinion accepting the recommenda-

tion of the magistrate judge and find no reversible error. Because

Williams failed to make a substantial showing of the denial of a

federal right, we deny a certificate of probable cause and dismiss

this appeal. See Lindh v. Murphy, 521 U.S. ___, 65 U.S.L.W. 4557

(U.S. June 23, 1997) (No. 96-6298). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2